Case 7:19-cv-04633-NSR Document 13 Filed 07/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN McKINS,
Plaintiff,
-against- 19-CV-4633 (NSR)
TARA PYE; JOANNE RUSSO-LANZA; ORDER OF SERVICE
UNITED HEBREW SOUNDVIEW SENIOR
LIVING,
Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff John McKins brings this action pro se. Because Plaintiff has been granted
permission to proceed in forma pauperis, he is entitled to rely on the Court and the U.S.
Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see
also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process . . . in [IFP]
cases.”’).

The Court therefore requests that Tara Pye, Joanne Russo-Lanza, and United Hebrew
Soundview Senior Living, who are represented by counsel, waive service of summons.

The Court further requests that counsel for Defendants access copies of the complaint
from PACER.

The Clerk of the Court is requested to mail a copy of this Order to pro se Plaintiff at the

address on ECF and show proof of service.

 

 

SO ORDERED.
Dated: July 23, 2020
__ White Plains, New York wr,
| USDL SDNY ~ NELSON S. ROMAN
DOCUMENT

ELECTRONICALLY FILED

DOC #:

DATE FILED:_J [23

  
 

United States District Judge

 

 

 

 
